Citation Nr: 1621014	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  04-44 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for vestibular abnormality and positional vertigo (claimed as dizziness with staggering).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from the September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In December 2013, the Veteran testified before the undersigned at a videoconference hearing at the RO in Chicago, Illinois.  A transcript of the hearing is associated with the Virtual VA paperless claims file. 

 In April 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901 (2015).  The record reflects that the VHA requested the medical opinion from Southern Arizona VA Health Care System, and obtained the opinion of a VA otolaryngologist with respect to the medical questions raised in the Board's April 2014 request.  The opinion was received in June 2014, and has since been associated with the Veteran's claims file.  Upon further review of the VHA opinion, the Board determined that additional evidentiary development was necessary, and in an August 2014 letter, the Board sought another advisory medical opinion from either a VA neurotologist or an otologist.  The record reflects that the VHA obtained the opinion of another VA medical expert in December 2014 who addressed the medical questions raised in the Board's August 2014 request.  

In March 2015, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In the March 2015 remand, the Board set forth that based on the December 2014 medical opinion and the additional medical evidence of record, the Veteran's service-connected disorder could be re-characterized as Meniere's disease.   The Board remanded, in part, to obtain an additional VA examination to determine whether the Veteran has a cerebellar gait, and if so, whether this gait is attributed to his Meniere's disease or to his peripheral neuropathy in the lower extremities.   Despite the Board's legal conclusion, in February 2016, a VA examiner opined that the Veteran did not have Meniere's disease and attributed the Veteran's unsteady gait and multifactorial disequilibrium to his diabetic peripheral neuropathy and cervical spine degenerative disease and his dizziness to cervical disease and possible to migraines. These findings are unresponsive to the questions posed by the Board in its March 2015 remand and therefore, the February 2016 VA examination is inadequate.  The above action is not in substantial compliance with the directives of the March 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268   (1998). Accordingly, an additional remand is warranted to obtain an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one

The Veteran is reminded that he does have a duty to assist VA in developing evidence in connection with his claim.  Moreover, the Board is placing him on notice that the VA examination the Board is ordering is for the specific purpose of obtaining medical information that is not present in the record, and which is necessary to determining whether he is entitled to a higher rating.  The appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examination may result in an adverse determination.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, by an examiner who has not previously examined the Veteran.  All indicated tests and studies are to be performed.   For the purposes of this opinion, the examiner must accept the diagnosis of Meniere's disease.   The examiner is requested to opine whether it is at least as likely as not  (50 percent or greater probability) that the Veteran has vertigo and cerebellar gait attributable to Meniere's disease.  The opinion offered should be accompanied by a clear rationale.  The examiner should consider the Veteran's contentions that he had the staggering long before the diagnosis of diabetes.  See February 2016 VA examination report. 

2.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




